DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
 In view of the appeal brief filed on 1/7/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDWARD F LANDRUM/            Supervisory Patent Examiner, Art Unit 3763                      

                                                                                                                                                                      
Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites “wherein the process further comprises the steps of determining a nitrogen content of the natural gas stream prior to step a), and adjusting the subcooled temperature of the liquefied natural gas stream as a function of the nitrogen content of the natural gas stream” which fails to comply with the written description requirement as the specification does not make it clear how the adjustment of the subcooled temperature of the liquefied natural stream occurs and which elements of the claimed invention perform the step of adjusting the subcooled temperature of the liquefied natural stream. For example, the expander is a possible portion of the device that can complete this step, which is identified as a valve (see page 7 of the Specification). However, the specification does not specify that the valve is an 

Claims 3, 5-7, and 9 are rejected based on their dependency to claim 1. 


112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, , the claim recites “wherein the process further comprises the steps of determining a nitrogen content of the natural gas stream prior to step a), and adjusting the subcooled temperature of the liquefied natural gas stream as a function of the nitrogen content of the natural gas stream” which renders the claim indefinite as it is unclear how the adjustment of the subcooled temperature of the liquefied natural gas stream occurs, and which elements of the claimed invention perform the step. As set forth in the 112(a) rejection above, because there is no written support for how the adjustment step is performed, the scope of the adjustment step is indefinite as it is unclear what can and cannot constitute falling within the scope of the adjustment limitation. For the purposes of examination, the Examiner will interpret the claim to mean that adjustment of the subcooled temperature of the liquefied natural gas stream occurs by way of a controller regulating the step. 

Regarding claim 7, the claim recites the limitation "the parameters of the refrigeration cycle" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 5-7, and 9 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US 2010/0186445 – previously cited) in view of Knapp (US 2014/0238035 – previously cited).

Regarding claim 1, Minta teaches a process for eliminating the evaporation of a liquefied natural gas stream during the transfer thereof into a storage facility (see Title), the process comprising the steps of: 
Step a): liquefying, by use of a refrigeration cycle, of a natural gas stream (10, Fig. 2, see paragraph [0018]) and of a nitrogen stream (14a, Fig. 2, paragraphs [0027]-[0028]) in a main heat exchanger (50, Fig. 2, see paragraph [0029] which notes 14a-14b are subcooling streams); 
Step b): subcooling the liquefied natural gas stream from step a) in a second heat exchanger (55, Fig. 2, paragraph [0025]) to a subcooled temperature (see paragraph [0025] which notes subcooling occurs in 55) by circulation of said liquefied natural gas stream countercurrent to an expanded liquid nitrogen flow that is vaporized while cooling said liquefied natural gas stream (see expanded stream 14 that enters 55 after being expanded in 41 and running countercurrent to 10c from 50, see paragraph [0025]); and 
Step c): expanding the liquid nitrogen stream from step a) after leaving the main heat exchanger and then introducing the expanded liquid nitrogen flow into the second heat exchanger during step b) (see 41, Fig. 2, see paragraph [0028]), wherein the liquid nitrogen flow used in step b) is from step a) (see Fig. 2).
Minta does not teach wherein the process further comprises the steps of determining a nitrogen content of the natural gas stream prior to step a), and adjusting the subcooled temperature of the liquefied natural gas stream as a function of the nitrogen content of the natural gas stream.  
Knapp teaches adjusting a natural gas temperature (Knapp, Title) with a controller (Knapp, paragraph [0047]) which determines calculating the nitrogen content of a stream and calculating an index based on the content and adjusting natural gas temperature based on the index (Knapp, paragraphs [0019]-[0023]). Knapp further notes that adjusting natural gas temperature optimizes reliability and efficiency (Knapp, paragraph [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to have modified Minta to incorporate the teachings of Knapp to sense the amount of nitrogen and adjust the cooling temperature of the liquid natural gas sream in either the first and/or second heat exchangers, and therefore the cooled or subcooled temperature, for the express purporse of optimizing the reliability and efficiency of the system (Knapp, paragraphs [0005] and [0011]). Further, Minta only has the first and second heat exchangers that the nitrogen stream moves through and as such, it would have been obvious to try using the sensed nitrogen content to control the cooling of the first and/or the second in an attempt to optimize reliability and efficiency of the liquefaction process. 

Regarding claim 3, Minta as modified teaches the process according to Claim 1, wherein at least one portion of said of vaporized nitrogen stream forms the nitrogen stream to be liquefied in the main exchanger used in step a) (see Minta, Fig. 2).

Regarding claim 5, Minta as modified teaches the process according to Claim 1, wherein the natural gas introduced in step a) comprises at least 50% by volume of methane (see Minta paragraph [0032]). 

Regarding claim 6, Minta as modified teaches the process according to Claim 1, wherein the cooled liquefied natural gas from step b) is transferred to a storage facility (see Minta paragraph [0003] and [0004] which notes that LNG is transferred through pipelines to different facilities for use).

Regarding claim 9, Minta as modified teaches the process according to Claim 1, wherein the natural gas stream to be liquefied is introduced during step a) a warm end of the main heat exchanger and is discharged in liquid form at a cold end of said main heat exchanger, then is introduced during step b) at a warm end of the second heat exchanger and is then discharged at a cold end of said second heat exchanger (as the heat exchangers of Minta sub-cool the streams, the streams are therefore introduced at a “hotter” level than when they discharge as they are cooled throughout the heat exchangers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minta in view of Knapp, further in view of Hodges (6,272,882 – provided by Applicant in the IDS and previously cited). 

Regarding claim 7, Minta as modified teaches the process according to Claim 1, wherein the parameters of the refrigeration cycle are adjusted as a function of the composition of said natural gas stream (Knapp, paragraphs [0019]-[0023]). 
Minta as modified does not teach during the process as a function of the temperature desired for the liquefied natural gas stream from step b) and as a function of the composition of said natural gas stream. 
Hodges teaches a process for liquefying a gaseous methane rich feed to obtain LNG (see Hodges, Title) and notes a variety of known, controllable variables that effect liquefaction process (see Hodges, col. 7, Tables 1 and 2) which includes temperature at various points of the process (see Hodges, Table 1 and 2, where Table 1 in col. 7 teaches temperature of liquid after separation as a manipulative variable and Table 2 in col. 7 teaches the temperature difference in a heat exchanger as a variable, further Table 2 in col. 8 further notes temperature of streams after entering a main heat exchanger, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to adjust the process of Minta as modified not only to adjust the process based on the nitrogen content of the stream but also as as a function of temperature of LNG, as taught by Hodges, in order to optimize different parameters in the process in order to optimize the production of the liquefied product (Hodges, col. 2, lines 10-23).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 	
	Applicant’s arguments are directed to the 35 USC 103 rejection made in the previous office action. Applicant first argues that Minta does not teach liquefying the nitrogen and natural gas streams in the same heat exchanger, and specifically notes that Minta notes that the nitrogen refrigerant is gaseous coming out of the cited main heat exchanger 50. See Appeal Brief, pg. 14. The Examiner has considered the argument, but respectfully disagrees as paragraph [0028] specifically notes that 14b is a sub-cooled stream, which is discharged from 50 and therefore a liquefied stream. 
	 Applicant further argues that the cited references fail to teach adjusting the subcooling temperature. In response to these arguments, the Examiner has clarified the motivational statement in the 103 rejection to be clearer with regard to the logic of the combination, and why the Examiner believes that the combination would be obvious to try. Please see the rejection above. 
	Applicant further teaches that Minta and Knapp would not be combined as PHOSITA would not expected success in the teachings of the two references. Specifically, Applicant notes that Knapp is irected to preheating natural gas temperature for a fuel line of a gas turbine engine, and Minta discloses a consistent feed stream with about 4% nitrogen, further asserting that the references solve different problems and Minta’s process does not require the combination. See Appeal Brief, pgs. 16-17. The Examiner has considered the argument but respectfully disagrees as the problem Knapp intends to solve has no bearing on the fact that Knapp teaches a motivation for adjusting the temperature of a natural gas stream based on the amount of nitrogen in the stream, and the Examiner believes this can be applied to Minta because even though Minta notes a consistent concentration of the feed stream, Minta notes “about 4% nitrogen” which is a relative term and subject to change. Thereby making the combination obvious to safeguard for potential fluctuations that are unwanted with the nitrogen content. 
	Applicant further argues that there is no evidentiary basis for combining the references. See Appeal Brief, pgs. 17-18. The Examiner has considered this argument, but finds the argument moot in light of the revised motivation noted in the rejection above. Please see the rejection above for a better articulation of the motivation. 
	Applicant further argues that Knapp is non-analogous art. See Appeal Brief, pgs. 20-21. Applicant asserts that Knapp is not a process related to the liquefaction of natural gas and Knapp is related to keeping the combustion process consistent despite natural gas feed stream varying concentrations. The Examiner has considered the argument but respectfully disagrees, as Knapp explicitly teaches adjusting the temperature of a natural gas stream based on the natural gas stream’s nitrogen content, which can be applied to the subcooling temperature of the liquefied natural gas stream would be obvious to try as Knapp teaches that varying a natural gas stream’s temperature based on nitrogen content is known in the art. 
	Applicant lastly argues that the motivation lacks objectivity and lacks a reasonable expectation of success. See Appeal Brief, pgs. 21-22. The Examiner has considered the argument and respectfully finds the argument moot as the Examiner has revised the motivation to better articulate the KSR reasoning behind the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763